 Case 1:21-cv-00804-ENV-RLM Document 1-24 Filed 02/12/21 Page 1 of 2 PageID #: 140




SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS
-------------------------------------------------------------------------x
 MLF3 ATLANTIC LLC,
                                              Plaintiff,
                                                                             Index No.: 710813/2016
                  -against-
  ATLANTIC 111ST LLC, JARNAIL SINGH, SATYA KAUR,
  BMSL MANAGEMENT LLC, 111ST MANAGEMENT
  CORPORATION, NEW YORK CITY ENVIRONMENTAL
  CONTROL BOARD, NEW YORK CITY DEPARTMENT OF                                 NOTICE OF REMOVAL
  FINANCE, NEW YORK STTE DEPARTMENT OF
  TAXATION AND FINANCE, CRIMINAL COURT OF THE
  CITY OF NEW YORK, PAY-O-MATIC CHECK CASHING
  CORPORATION, EDUL N. AHMAD, HARBANS SINGH,
  CONSOLIDATED EDISON COMPANY OF NEW YORK,
  LUCKY’S REAL ESTATE, LLC A/K/A LUCKY’S REAL
  ESTATE GROUP LLC, NEW YORK CITY PARKING
  VIOLATIONS BUREAU, HILLRICH HOLDING CORP., and
  “JOHN DOE #1 through JOHN DOE #12”, the last twelve
  names being fictitious and unknown to Plaintiff, the persons or
  parties intended being the tenants, occupants, persons or
  corporations, if any, having or claiming an interest upon the
  premises described in the Complaint,
                                            Defendants.
-------------------------------------------------------------------------x


    TO:        THE CLERK OF THE SUPREME COURT:

               PLEASE TAKE NOTICE that the within matter has been removed on February 12,

    2021, to the United States District Court for the Eastern District of New York based upon the

    Notice of Removal (the "Notice") annexed hereto as Exhibit 1. Upon filing the Notice,

    Plaintiff MLF3 Atlantic LLC has effected removal pursuant to 28 U.S.C. §§ 1441, 1446 and




    574474-1
Case 1:21-cv-00804-ENV-RLM Document 1-24 Filed 02/12/21 Page 2 of 2 PageID #: 141




  1452.

  Dated: February 12, 2021
        New York, New York
                                      Respectfully submitted,
                                      KATSKY KORINS LLP,

                                      By:/s/ Steven H. Newman
                                          Steven H. Newman, Esq.
                                          Robert A. Abrams, Esq.
                                      605 Third Avenue
                                      New York, New York 10158
                                      (212) 953-6000
                                      snewman@katskykorins.com
                                      rabrams@katskykorins.com
                                      Attorneys for MLF3 Atlantic LLC
  TO:

  Kenneth P. Silverman, Trustee
  Brian Powers, Esq.
  Silverman Acampora LLP
  100 Jericho Quadrangle, Suite 300
  Jericho, NY 11735

  Thomas Torto, Esq.
  419 Park Avenue South, Suite 406
  New York, New York 10016

  Biolsi Law Group P.C.
  111 Broadway, Suite 606
  New York, New York 10006




  574474-1
